Citation Nr: 1424266	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  10-45 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for varicose veins.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for the residuals of a right foot injury.

4. Entitlement to service connection for granulomatous disease of the lungs.

5. Entitlement to service connection for an epidermal inclusion cyst/ lipoma on the scrotum.

6. Entitlement to service connection for bilateral lower extremity edema.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to November 1979. He had additional service with the Air Force Reserve.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the RO in Huntington, West Virginia. The control of the case currently resides with the RO in Jackson, Mississippi.

In May 2013, the Board remanded the issues on appeal for further development. 

The issues of service connection for varicose veins, bilateral lower extremity edema, a low back disorder, and right foot injury residuals are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In June 2013, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the matter of service connection for granulomatous disease of the lungs.  

2. The Veteran does not allege specific error of fact or law regarding the claim of service connection for an epidermal inclusion cyst/ lipoma on the scrotum.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim of service connection for granulomatous disease of the lungs have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


2. The criteria for the dismissal of the appeal of the claim of service connection for an epidermal inclusion cyst/ lipoma on the scrotum have been met. 38 U.S.C.A. § 7105 (d)(5) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013). 

Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

Pursuant to the May 2013 Board remand instructions, the Veteran was afforded a VA examination to evaluate the nature and likely etiology of claimed granulomatous disease of the lungs and epidermal inclusion cyst/ lipoma on the scrotum. 

During the June 2013 VA examination of respiratory conditions (other than tuberculosis and sleep apnea), the Veteran stated, in pertinent part, "that he was withdrawing his claim for a respiratory condition."  He declined any examination or diagnostic process in this regard.  

Additionally, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5).

During the June 2013 VA examination for a reproductive system condition, the Veteran stated, in pertinent part, "that he [did] not now, nor ha[d] he ever had a lipoma or inclusion cyst of the scrotum." He reported that he did not wish to pursue this claim and declined examination. 

Hence, there remains no allegation of an error of fact or law referable to the claims of service connection for granulomatous disease of the lungs or an epidermal inclusion cyst/ lipoma on the scrotum at this time. Accordingly, these appeals are dismissed. 


ORDER

The appeal regarding the claim of service connection granulomatous disease of the lungs is dismissed.  

The appeal regarding the claim of service connection for an epidermal inclusion cyst/ lipoma on the scrotum is dismissed.  


REMAND

With respect to the Veteran's claims of service connection for varicose veins, bilateral lower extremity edema, and a low back disorder, the Board finds the June 2013 VA examinations to be inadequate.

To that end, in the respective June 2013 VA examination reports, the examiner opined that the varicose veins/ bilateral lower extremity edema and low back disorder were less likely than not incurred in or caused by an in-service injury, event or illness. 

The rationale provided was that they were "not treated in service. Periods of Reserve Duty [were] in the vast minority of total time in the period in question, therefore , the likelihood of onset during this period [was] less likely than not that the Veteran's [varicose veins/bilateral lower extremity edema or low back disorder] was caused by, related to, or worsened beyond natural progression by military service."

By reference, the Board notes that that service treatment records show that the Veteran was diagnosed with mild varicose veins in July 1973. On his separation examination, the Veteran reported having had leg cramps. The treatment records after service reflect that the Veteran had continuing problems with lower extremity edema.  

Additionally, there were some complaints of back pain noted in service. Thus, the examiner's rationale that the Veteran was "not treated in service" is inaccurate.

To the extent that the examiner acknowledged the Veteran's Reserve service, the statement is not adequately explained. 

Given the inadequacy of the examination, the Board finds a more contemporaneous VA examination is necessary.

As to the Veteran's claim of service connection for residuals of a right foot injury, the Veteran had reported sustaining a right foot injury on May 26, 1986.  He could not recall his duty status at the time that this particular injury occurred. 

The RO was instructed to determine the Veteran's duty status for this date and if indicated schedule him for a VA examination to evaluate the nature and likely etiology of the claimed right foot injury residuals.

The Board is aware that the AOJ sent a request (and follow-up) to Defense Finance and Accounting Service (DFAS) presumably to verify the Veteran's status and dates of Reserve service. No response related thereto was received from DFAS (or is not included in the record) and no determination as to unavailability of such records was promulgated by the AOJ.

Under the circumstances, further remand is required to attempt to determine the Veteran's duty status and dates of reserve service.

Accordingly, these remaining matters are REMANDED for the following action:

1. The AOJ should take appropriate steps to determine the Veteran's status during his period of Reserve service from April 1981 to April 2005 (i.e., whether he was serving on ACDUTRA or INACDUTRA), to specifically include determining whether he was serving on ACDUTRA or INACDUTRA on May 26, 1986 when he reported sustaining a right foot injury. All records received by the RO must be added to the claims file. 

If the search for such records is unsuccessful, documentation to that effect must be added to the claims file.  

2.  Then, if indicated, the AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed right foot injury residuals.  

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.    

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a right foot disability that had its clinical onset during his period of active service or a subsequent period of service in the Reserve or otherwise was etiologically related to an identified period of service in the Reserve.  

3. The AOJ also should take all indicated action in order to obtain an addendum opinion from a VA examiner regarding the claimed varicose veins/bilateral lower extremity edema.  

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  If the examiner determines an examination is required, such an examination shall be provided.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disability manifested by varicose veins/bilateral lower extremity edema had its clinical onset during his period of active service or subsequent period of service in the Reserve or otherwise was etiologically related to any of the periods of service in the Reserve.  

For purposes of the examination, the examiner should accept the Veteran's statements of having swelling and varicose veins on his legs as consistent with the circumstances, conditions, or hardships of his service. 

Additionally, it should be noted that the service treatment records show that the Veteran was diagnosed with mild varicose veins in July 1973.  On his separation examination, the Veteran reported having had leg cramps. 

A complete rationale must be given for all opinions and conclusions expressed with the medical bases for the conclusions set out.  

3. The AOJ also should obtain an addendum opinion from a VA examiner regarding the claimed low back disorder.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  If the examiner determines an examination is required, such an examination shall be provided.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability had its clinical onset during his period of active service or a subsequent period of service in the Reserve or otherwise was etiologically related to an injury or other event of any of the Veteran's periods of service.  

For purposes of the examination, the examiner should accept the Veteran's statements of sustaining back injury during service as a result of piloting duties as consistent with the circumstances, conditions, or hardships of his service.

A complete rationale must be given for all opinions and conclusions expressed with the medical bases for the conclusions set out.  

4. After completing all indicated development, the AOJ should readjudicate the claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


